DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of preliminary amendment filed on 03/11/2020 in which claims 1-2,5,9 are currently amended while claim 23 has been newly added. By this amendment, claims 1-23 are now pending in the application for prosecution in a first action on the merits.
Drawings
The drawings were received on 11/28/2018, 05/13/2019, and 03/11/2020.  These drawings are accepted.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/17/2018 has been considered and placed of record. An initialed copy is attached herewith.
Priority
As required by M.P.E.P. 201.14(e), acknowledgement is made of applicant's claim for priority based on US provisional applications #62/657,217, 62/657,251,filed on 04/13/2018; 62/558,516 filed on 09/14/2017. The present application is a CIP of application #15/499,837 which in turn claims priority based on US provisional applications #62/491,104 filed on 04/27/2017, 62/328,151, 62/328,137, 62/328,141, 62/328,147, and 62/328,135 filed on 04/27/2016.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, line 12, insert, --with-- between “communication” and “a ground”.
In claim 14, last line, insert, --the -- between “until” and “load”.
In claim 23, delete “;” after the word “mesh”, and insert --.--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-23 are allowed over the prior art of record.
With respect to claim 1, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly, “a capacitor comprising one or more sets of layers comprising: at least one first component layer made of an insulator at least one second layer made of a conductor; a structural support: the capacitor is disposed around a center axis; a first lead connected to the at least one second layer, a second lead in electrical communication with the one or more sets, the first lead in electrical communication with a terminal of a first high voltage power supply via a first photosensitive switch, the second lead in electrical communication with a ground; the first lead also in electrical communication with a load via a second photosensitive switch; the second lead also in electrical communication with the load; and, a first laser pulse controller optically communicating through optical fibers to a 
With respect to claim 14, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly, “charging a plasma capacitor via a first high voltage power supply; emitting a laser pulse from a first laser pulse controller; splitting the laser pulse to a delay controller and an optical filter, said optical filter aligning the laser pulse to the plasma capacitor; increasing the charge of the plasma capacitor by producing an electromagnetic field and exposing the plasma capacitor to the electromagnetic field, wherein in the step of producing the electromagnetic field comprises creating a plasma flow within the a laser driven plasma system using the laser pulse; isolating the first high voltage source by emitting a first delayed laser pulse from the delay controller to a first photosensitive switch; powering a load by closing a circuit between the capacitor and the load, wherein the step of closing the circuit comprises emitting a second delayed laser pulse from the delay controller to a second photosensitive switch 7 DM2\12386122 1ATTY DKT NO.: ANTO1 007 CIP discharging the capacitor to the load, and upon termination of the pulse resetting the first photosensitive switch and the second photosensitive switch, recharging the capacitor with the first high voltage power supply, and repeating until load no longer requires power”.
With respect to claim 21, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly, “emitting a laser pulse from a first laser pulse controller to an optical filter; aligning the laser pulse to the plasma capacitor via the optical filter, increasing the charge of the plasma capacitor by producing an electromagnetic field and exposing the plasma capacitor to the electromagnetic field, wherein in the step of producing the electromagnetic field comprises creating a plasma flow within a laser driven plasma system the load no longer requires power”.
Claims 2-13 and 23 depend either directly or indirectly from claim 1 and thus are allowed for the same reasons.
Claims 15-20 depend either directly or indirectly from claim 14 and thus are allowed for the same reasons.
Claim 22 depend directly from claim 21 and therefore is allowed for the same reasons.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 6,586,757 to Melnychuk et al., (Melnychuk) discloses the general state of the art regarding a plasma focus light source with active and buffer gas control.
USPAT 10,704,540 to Calomeris discloses systems and method of compressing and storing fluids using ultrashort pulse laser-driven shock wave gas compressor.
USPAT 10,279,531 to Pagliarini discloses the general state of the art regarding moulding device and moulding machine comprising this device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        December 29, 2021